Citation Nr: 0217901	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a previously denied claim of entitlement to 
service connection for a right knee disability.  

2.  Whether new and material evidence has been submitted 
to reopen a previously denied claim of entitlement to 
service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant had active military service from 
June 3, 1957 to August 15, 1957.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Muskogee, 
Oklahoma, Regional Office (RO) that denied the appellant's 
petition to reopen his claims for entitlement to service 
connection for a right knee disability and entitlement to 
service connection for a low back disability.  

In January 2001, the veteran appeared to have asserted a 
claim of secondary service connection for a left knee 
disability.  This matter has not been addressed and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of 
required information and evidence and its duty to assist a 
claimant in obtaining all evidence necessary to 
substantiate his claim have been fully met.

2.  Service connection for a right knee disability and 
service connection for a back disability were denied in a 
May 1961 decision.  Service connection for a right knee 
disability was denied on the basis that the veteran had a 
right knee disability that pre-existed service, and there 
was no evidence of re-injury in service, nor evidence of 
service aggravation of the pre-existing condition.  
Service connection for a back disability was denied on the 
basis that the veteran had a congenital back defect, and 
there was no evidence of service injury.  The veteran was 
provided notice of these decisions in May 1961 and 
December 1961.  The veteran did not timely appeal the May 
1961 rating decision.  

3.  The appellant has not presented new evidence since May 
1961 that is so significant as to the issues of 
entitlement to service connection for a right knee 
disability and/or entitlement to service connection for a 
back disability that it must be considered in order to 
decide his claims.  The evidence submitted is either 
cumulative or redundant or does not bear directly and 
substantially on the specific matter under consideration 
because it does not find a current right knee disability 
and/or a current low back disability that is related to 
service either directly or by way of permanent 
aggravation.


CONCLUSIONS OF LAW

1.  The May 1961 RO decision that denied the claim of 
entitlement to service connection for a right knee 
disability is final; new and material evidence has not 
been submitted, and the claim is not reopened.  38 
U.S.C.A. § 4005 (West 1961), §§ 7105, 5103, 5103A, 5107 
(West 1991 & Supp. 2002), ; 38 C.F.R. §§ 3.104, 3.156, 
3.160(d), 20.302 (1961 & 2002).

2.  The May 1961 RO decision that denied the claim of 
entitlement to service connection for a back disability is 
final; new and material evidence has not been submitted, 
and the claim is not reopened.  38 U.S.C.A. § 4005 (West 
1961), §§ 7105, 5103, 5103A, 5107 (West 1991 & Supp. 
2002), ; 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.302 (1961 
& 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection 
for a right knee disability and entitlement to service 
connection for a low back disability.  Since claims of 
service connection for these disorders have previously 
been denied, the threshold issue of whether the requisite 
new and material evidence has been submitted to reopen a 
previously denied claim must be considered.  

In the interest of clarity, the Board will initially 
address the matter of whether this case has been 
appropriately developed for appellate purposes.  
Thereafter, the Board will present an analysis of the 
request to reopen previously denied claims.

Veterans Claims Assistance Act of 2000 Considerations

On November 9, 2000, during the pendency of the 
appellant's appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002).  Second, VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)].  The amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  VA specified that 
that except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the amended regulations otherwise apply 
to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620.  In its discussion of the scope and 
applicability of the regulations, VA stated that except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629. VA 
went on to state that it would apply the new regulations 
to any claim pending but not decided by VA as of November 
9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as it applies to this case.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  In 
this regard, the Board notes that the VCAA appears to have 
left intact the requirement that an appellant must present 
new and material evidence in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  The amendments to 38 C.F.R. 
§ 3.156(a), revising the definition of new and material 
evidence, apply, however, only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620.  Because the 
appellant's application to reopen his previously denied 
claim was filed in January 2001, which was before August 
29, 2001, the former provisions of 38 C.F.R. § 3.156(a) 
are for application in this case.

The Board notes that the United States Court of Appeals 
for Veterans Claims has recently held that 38 U.S.C.A. § 
5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), 
as amended, which pertain to VA's duty to notify a 
claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board has considered whether the requirements of the 
VCAA have been fulfilled.

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2002).  
The issue before the Board is based upon a request to 
reopen previously denied claims for service connection 
filed by the veteran in January 2001.  The claim appeared 
substantially complete on its face.  The veteran clearly 
identified the disabilities in question and the benefits 
sought.  Further, he referenced the bases for the claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)).  The 
veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought with the 
August 2001 rating decision and May 2002 statement of the 
case.  A May 2001 letter from the RO and the May 2002 
statement of the case specifically provided the veteran 
with notice of the VCAA and explained the respective 
rights and responsibilities under the VCAA.  It was 
further noted in the statement of the case that what was 
lacking was new and material evidence that the claimed 
disabilities were incurred or aggravated in service.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained or attempted to obtain the 
veteran's VA treatment records and private treatment 
records as they were identified by the veteran.  It is 
significant to note in this regard that in the course of 
this appeal the veteran had identified certain private 
physicians that may have had pertinent evidence.  The 
veteran did not, however, thereafter respond to the May 
2001 letter from the RO that requested that he complete 
and return authorization documents necessary for the 
release of any private medical records.  "The duty to 
assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is further 
noteworthy that in the course of the pursuit of an 
unrelated claim the veteran indicated that he had been 
treated at the Oklahoma City VA Medical Center from 1990 
to 2000.  The veteran also noted, however, that the 
treatment that he received was for a left knee disability, 
which is not at issue herein.  

There is no indication that there is any probative 
evidence available that has not been obtained concerning 
the issue on appeal.  By the May 2001 VCAA letter and the 
statement of the case, the veteran was clearly advised as 
to which portion of evidence is to be provided by the 
claimant and which portion to be provided by VA.  That 
requirement of VA has been satisfied, and there is no 
evidence that need be provided.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met 
by the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what 
might be required or helpful to his case.  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources is not warranted.  

New and Material Evidence to Reopen the Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (2002).  

RO decisions which are unappealed become final.  38 
U.S.C.A. § 4005 (West 1961) § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2002).  The governing regulations provide that 
an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2002).  A claimant has one year from 
notification of a decision of the agency of original 
jurisdiction to file the notice of disagreement, and the 
decision becomes final if a notice of disagreement is not 
filed within that time.  38 U.S.C.A. § 7105(b), (c); 38 
C.F.R. §§ 3.160(d), 20.302(a) (2002).  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction (here, the RO) mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. § 20.302.

The appellant is seeking service connection for a right 
knee disability and a low back disability which he 
contends began in or were aggravated by service.  However, 
inasmuch as final decisions as to those issues have been 
rendered, the initial matter before the Board for 
appellate review is whether new and material evidence has 
been submitted with which to reopen the claims of 
entitlement to service connection.

Service connection for a right knee disability and service 
connection for a back disability were denied in a May 1961 
decision.  Service connection for a right knee disability 
was denied on the basis that the veteran had a right knee 
disability that pre-existed service, and there was no 
evidence of re-injury in service, nor evidence of service 
aggravation of the pre-existing condition.  Service 
connection for a back disability was denied on the basis 
that the veteran had a congenital back defect, and that 
there was no evidence of service injury.  The veteran was 
provided notice of this decision in May 1961 and December 
1961 and given his rights to appeal.  The veteran did not 
timely appeal the May 1961 rating decision.  The May 1961 
decision of the RO is therefore final.  This was the last 
final denial on any basis of those claims.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.160(d), 20.302.  

Despite the finality of the prior adverse decision, a 
claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

The Board notes that the definition of material evidence 
was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156).  The change in the law, however, pertains 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,620.  Because the veteran's claim was initiated in 
January 2001, prior to August 2001, his claim will be 
adjudicated by applying the regulation in effect prior to 
August 2001.

New and material evidence must be presented or secured 
since the time that the claim was finally disallowed on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance 
of the claim.  Evans, 9 Vet. App. at 284.  Evidence 
presented since the last final disallowance need not be 
probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994) and Struck v. Brown, 
9 Vet. App. 145, 151 (1996).

Evidence is considered to be "new" if it was not 
previously submitted to agency decisionmakers and it is 
not cumulative or redundant.  The evidence is "material" 
if it bears directly and substantially upon the specific 
matter under consideration and, by itself or in connection 
with evidence previously considered, it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156.  New evidence may be found 
to be material if it provides "a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Elkins 
v. West, 12 Vet. App. 209 (1999).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection for a right knee disability and service 
connection for a back disability were denied in a May 1961 
decision.  Service connection for a right knee disability 
was denied on the basis that the veteran had a right knee 
disability that pre-existed service, and there was no 
evidence of re-injury in service, nor evidence of service 
aggravation of the pre-existing condition.  Service 
connection for a back disability was denied on the basis 
that the veteran had a congenital back defect, and that 
there was no evidence of service injury.  The veteran was 
provided notice of this decision in May 1961 and December 
1961.  The veteran did not timely appeal the May 1961 
rating decision.  

As noted above, the underlying basis of the RO's last 
final denial of entitlement to service connection for a 
right knee disability was that the veteran had a right 
knee disability that pre-existed service, and there was no 
evidence of re-injury in service, nor evidence of service 
aggravation of the pre-existing condition.  In the same 
decision, the underlying basis for the denial of service 
connection for a back disability was that the veteran had 
a congenital back defect, and that there was no evidence 
of service injury.  Consequently, the Board must determine 
if any of the evidence received subsequent to the May 1961 
determination is both "new" and "material," to the 
question of whether the veteran's pre-existing right knee 
disability and/or his congenital back disability underwent 
a permanent increase in disability during service beyond 
the natural progression of those disorders.  38 C.F.R. 
§ 3.306 (2002).   In essence, any newly submitted evidence 
must be new and must support the permanent aggravation of 
a pre-existing right knee disability and/or a congenital 
back disability during service, or that either or both of 
those disorders are otherwise related to service.  

The evidence submitted since the RO's denial of the claims 
in 1961, and implicitly or explicitly claimed by the 
veteran to be new and material, includes a copy of a 
letter from D. E. Wilson, M.D., dated February 7, 1961, a 
copy of a letter from Samuel C. Jack, M.D., dated August 
25, 1983, and a copy of a U.S. government Clinical Record 
Consultation Sheet, dated in April 1956.  

The copy of the February 1961 letter from Dr. Wilson was 
of record at the time of the May 1961 rating decision that 
denied the veteran's claims.  This letter is therefore not 
new in that it was before the RO and was thus considered 
when the RO previously denied the veteran's claims in 
1961.  

The copy of the 1983 letter from Dr. Jack, and the copy of 
the 1956 Clinical Record Consultation Sheet are new.  The 
1956 record simply documents the request for an orthopedic 
consultation pertaining to the veteran, but does not 
document the reason for the consultation or the results of 
that consultation.  The 1983 letter from Dr. Jack simply 
recommends to an attorney that the veteran return to a 
neurosurgeon for re-evaluation of his leg giving way, and 
numbness in the leg and pain and numbness in the right 
upper extremity.  

Although this evidence is new, neither of the newly 
submitted pieces of evidence offer any clinical evidence 
of an increased underlying level of disability in the 
veteran's right knee or back during service.  In other 
words, it fails to address the question of whether there 
was an increase in the severity of the underlying 
pathology associated with the veteran's pre-existing right 
knee disability and/or congenital back disability. 

The appellant has argued explicitly and implicitly that 
his right knee disability and low back disability were 
aggravated by service, and that the evidence that he has 
submitted and that was of record at the time of the 1961 
decision provides proof of such aggravation.  The 
appellant's lay statements, while credible with regard to 
his subjective complaints and history, are not sufficient 
competent evidence for the purpose of showing permanent 
aggravation of his pre-existing right knee disability 
and/or congenital back disability in service.  
Consequently, the Board cannot accord any probative value 
to his statements regarding the etiology or increase in 
severity of his right knee disability and/or back 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Thus, the appellant's statements taken 
independently or in conjunction with the other newly 
submitted evidence cannot be considered new and material 
to the question of whether he had a pre-existing right 
knee disability and/or congenital back disability that was 
permanently aggravated during his brief period of service.  

In conclusion, the appellant has not presented new 
competent evidence since May 1961 that relates a current 
right knee disability and or a current back disability to 
service by way of aggravation or otherwise.  It must be 
concluded therefore, that new evidence has not been 
presented that is so significant as to the issues of 
entitlement to service connection for a right knee 
disability and/or entitlement to service connection for a 
low back disability that it must be considered in order to 
decide his claims.  New and material evidence has not been 
presented.  The claims are, therefore, not reopened and 
the appeal is denied.  38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.156, 20.302, 20.1100.


ORDER

New and material evidence not having been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability, this claim remains denied.

New and material evidence not having been submitted to 
reopen a claim of entitlement to service connection for a 
low back disability, this claim remains denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

